ORDER
PER CURIAM.
Claimant appeals from the decision of the Commission denying him workers’ compensation benefits for his occupational disease claim. We affirm. The Commission’s findings are supported by competent and substantial evidence and no error of law appears. Rule 84.16(b)(4) and (5).
We find a written opinion in this case would have no precedential value and affirm by written order. A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.